865 F.2d 1260Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appelleev.Michael Lee BRANT, Defendant-Appellant.
No. 88-7741.
United States Court of Appeals, Fourth Circuit.
Submitted:  Oct. 31, 1988.Decided:  Dec. 20, 1988.Rehearing Denied Jan. 24, 1989.

Michael Lee Brant, appellant pro se.
Richard Lee Robertson (Office of the United States Attorney), for appellee.
Before K.K. HALL and WILKINSON, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Michael Lee Brant appeals from the district court's order denying a Motion to Vacate Writ of Execution and to Amend Sentence.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we deny Brant's motion for appointment of counsel and affirm on the reasoning of the district court.*   United States v. Brant, CR Nos. 86-58-01-S, 86-160-01-G, 86-161-01-G, 86-162-01-G, 86-163-01-G, 86-164-01-G, 86-185-01-G (M.D.N.C. Aug. 3, 1988).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 Brant asserts on appeal that the district court did not address his contention raised for the first time in his reply to the government's response to his motion, that the United States sought a writ of execution in retaliation for his claim for destruction of property.  The United States has the right to seek enforcement of a judgment through a writ of execution.  See 18 U.S.C. Sec. 3013(b).  Former 18 U.S.C. Sec. 3565(a)(1);  Fed.R.Civ.P. 69.  Brant's contention is therefore without merit